DETAILED ACTION
This is a first office action in response to application No. 17/033,735 filed on 09/26/2020, in which claims 1 - 20 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 13 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang “US 2019/0019966” in view of LEE “US 2021/0165517”. 
Re-claim 1, Jiang teaches a display apparatus, (pa. [0202] mobile phone, television, tablet computer, smart watch, electronic book, vehicle display terminal, or the like) the apparatus comprising: 

wherein the thin-film encapsulation layer (fig. 3; 400) comprises a first inorganic encapsulation layer, (fig. 3; 410) an organic encapsulation layer, (fig. 3; 420) and a second inorganic encapsulation layer, (fig. 3; 430) and 
wherein the first inorganic encapsulation layer (fig. 3; 410) and the second inorganic encapsulation layer (fig. 3; 430) have different lengths from each other; (fig. 3)
a touch electrode (fig. 3; 610) located on the thin-film encapsulation layer; (fig. 3; 400)
Jiang teaches the first inorganic encapsulation layer and the second inorganic encapsulation layer but Jiang does not explicitly teach a touch contact line spaced apart from the thin-film encapsulation layer and located outside the thin-film encapsulation layer; 
an insulating layer located on the touch contact line;
a touch contact hole formed in the insulating layer and spaced apart from the thin-film encapsulation layer; and 
a touch connection line extending from the touch electrode toward the touch contact hole and connected to the touch contact line through the touch contact hole. 

However, Lee teaches a touch contact line (fig. 3; 170) spaced apart from the thin-film encapsulation layer (fig. 3; 140) and located outside the thin-film encapsulation layer; (fig. 3; 140)
an insulating layer (fig. 3; 156) located on the touch contact line; (fig. 3; 170)
a touch contact hole (fig. 3; 176) formed in the insulating layer (fig. 3; 156) and spaced apart from the thin-film encapsulation layer; (fig. 3; 140) and 
a touch connection line (fig. 3; 174 & 160 and par. [0037] The second touch pad electrode 174 extends from the routing line 160, and thus is electrically connected to the routing line 160 without a separate contact hole) extending from the touch electrode (fig. 3; 152e) toward the touch contact hole (fig. 3; 176) and connected to the touch contact line (fig. 3; 170) through the touch contact hole. (fig. 3; 176)
Also, Lee teaches wherein the first inorganic encapsulation layer (fig. 3; 142) and the second inorganic encapsulation layer (fig. 3; 146) have different lengths from each other; (fig. 3) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a narrow border of a display panel of Jiang with the teachings of Lee for preventing the occurrence of a short circuit between routing lines. (Lee, par. [0006])
Re-claim 13, Jiang in view of Lee teaches all the limitations of claim 1, Lee teaches wherein the touch connection line (fig. 3; 174 & 160) covers upper surfaces 
Re-claim 14, Jiang in view of Lee teaches all the limitations of claim 1, Lee further teaches a driving voltage line (fig. 10; 106) electrically connected to the pixel; (par. [0077])
a first dam portion (fig. 10; 182) positioned to overlap the driving voltage line; (fig. 10; 106) and 
a second dam portion (fig. 10; 192) partially overlapping the driving voltage line, (fig. 10; 106)
wherein the second dam portion (fig. 10; 192) is disposed between the first dam portion (fig. 10; 182) and the touch contact line. (fig. 11; 170)
Re-claim 15, Jiang in view of Lee teaches all the limitations of claim 14, Lee teaches and an end portion of the second inorganic encapsulation layer (fig. 3; 146) is located between a sidewall of the second dam portion (fig. 3; 190) and the touch contact line. (fig. 3; 170) but does not explicitly teach wherein an end portion of the first inorganic encapsulation layer is located on an upper surface of the second dam portion It would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to include an inorganic encapsulation layer to locate in different positions, since shifting the position of the inorganic encapsulation layer would not have modified the operation of the device. (Applicant’s specification appears to not explicitly define) 
Re-claim 16, Jiang in view of Lee teaches all the limitations of claim 14, Lee teaches wherein end portions of the first inorganic encapsulation layer (fig. 3; 142) and the second inorganic encapsulation layer (fig. 3; 146) are located between the second dam portion (fig. 3; 190) and the touch contact line. (fig. 3; 170) 
5.	Claims 2 - 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang “US 2019/0019966” in view of LEE “US 2021/0165517” and further in view of Gwon “US 2018/0366520”.
Re-claim 2, Jiang in view of Lee teaches all the limitations of claim 1, but does not explicitly teach wherein an end portion of the second inorganic encapsulation layer is located closer to the touch contact line than an end portion of the first inorganic encapsulation layer. 
However, Gwon teaches wherein an end portion of the second inorganic encapsulation layer (fig. 6; 283) is located closer to the touch contact line (fig. 6; PAD) than an end portion of the first inorganic encapsulation layer. (fig. 6; 281)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Gwon in order to minimize a bezel by minimizing a distance between the dam and the display area DA . (Gwon, par. [108])
Re-claim 3, Jiang and Lee in view of Gwon teaches all the limitations of claim 2, Jiang teaches wherein the first inorganic encapsulation layer (fig. 3; 410) is thicker than the second inorganic encapsulation layer. (fig. 3; 430)
Re-claim 4, Jiang in view of Lee teaches all the limitations of claim 1 but does not explicitly teach wherein an end portion of the first inorganic encapsulation layer is located closer to the touch contact line than an end portion of the second inorganic encapsulation layer. 
Note: Gwon teaches an end portion of the second inorganic encapsulation layer (fig. 6; 283) is located closer to the touch contact line (fig. 6; PAD) than an end portion of the first inorganic encapsulation layer. (fig. 6; 281) 
However, It would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to include an inorganic encapsulation layer to locate in different positions, since shifting the position of the inorganic encapsulation layer would not have modified the operation of the device. Applicant’s specification appears to not explicitly define.   
Re-claim 5, Jiang and Lee in view of Gwon teaches the second inorganic encapsulation layer (Jiang, fig. 3; 430) and the first inorganic encapsulation layer (fig. 3; 410) but Jiang and Lee in view of Gwon does not explicitly teach wherein the second inorganic encapsulation layer is thicker than the first inorganic encapsulation layer.
However, It would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to include the thickness of inorganic encapsulation layer is a matter of a design choice, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Re-claim 12, Jiang in view of Lee teaches all the limitations of claim 1 but does not explicitly teach The display apparatus of claim 1, further comprising: 
a transistor on the substrate; 
a planarization film covering the transistor and the substrate, wherein the planarization film comprises an organic insulating material; and 
a pixel-defining film located on the planarization film and comprising an organic insulating material, wherein the pixel-defining film is disposed between the planarization film and the thin-film encapsulation layer, and 
wherein the insulating layer comprises the same material as that of the planarization film and the pixel-defining film.
However, Gwon teaches a transistor (fig. 6; 210) on the substrate; (fig. 6; 111)
a planarization film (fig. 6; 250) covering the transistor (fig. 6; 210) and the substrate, (fig. 6; 111) wherein the planarization film (fig. 6; 250) comprises an organic insulating material; (par. [0090]) and 
a pixel-defining film (fig. 6; 270 and par. [0094] the bank 270 serves as a pixel defining film to define pixels) located on the planarization film (fig. 6; 250) and comprising an organic insulating material, (par. [0094]) wherein the pixel-defining film 
wherein the insulating layer (fig. 6; 310) comprises the same material as that of the planarization film (fig. 6; 250) and the pixel-defining film (fig. 6; 270). (pars. [0090] and [0094]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Gwon in order to minimize a bezel by minimizing a distance between the dam and the display area DA. (Gwon, par. [108])
6.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang “US 2019/0019966” in view of Gwon “US 2018/0366520”.
Re-claim 17, Jiang teaches a display apparatus, (pa. [0202] mobile phone, television, tablet computer, smart watch, electronic book, vehicle display terminal, or the like) the apparatus comprising: 
a thin-film encapsulation layer (fig. 3; 400 i.e., a thin film encapsulation layer) covering an organic light-emitting element (fig. 3; 320) on a substrate, (fig. 3; 110)
wherein the thin-film encapsulation layer (fig. 3; 400) comprises a first inorganic encapsulation layer, (fig. 3; 410) an organic encapsulation layer, (fig. 3; 420) and a second inorganic encapsulation layer; (fig. 3; 430)

wherein the first inorganic encapsulation layer (fig. 3; 410) is thicker than the second inorganic encapsulation layer, (fig. 3; 430) and 
Jiang teaches the first inorganic encapsulation layer (fig. 3; 410) and the second inorganic encapsulation layer (fig. 3; 430) but Jiang does not explicitly teach a touch contact line spaced apart from the thin-film encapsulation layer, located outside the thin-film encapsulation layer, and electrically connected to a touch connection line extending from the touch electrode, 
wherein an end portion of the second inorganic encapsulation layer is located closer to the touch contact line than an end portion of the first inorganic encapsulation layer. 
However, Gwon teaches a touch contact line (fig. 6; PAD) spaced apart from the thin-film encapsulation layer, (fig. 6; 280) located outside the thin-film encapsulation layer, (fig. 6; 280) and electrically connected to a touch connection line (fig. 6; TL) extending from the touch electrode, (fig. 6; TE)
wherein an end portion of the second inorganic encapsulation layer (fig. 6; 283) is located closer to the touch contact line (fig. 6; PAD) than an end portion of the first inorganic encapsulation layer. (fig. 6; 281). (see fig. 6) 

7.	Claims 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang “US 2019/0019966” in view of Gwon “US 2018/0366520” and further in view of LEE “US 2021/0165517”.
Re-claim 18, Jiang teaches the first inorganic encapsulation layer (fig. 3; 410) and the second inorganic encapsulation layer (fig. 3; 430) but Jiang in view of Gwon does not explicitly teach a first dam portion disposed under an end portion of the organic encapsulation layer of the thin-film encapsulation layer, 
wherein the first inorganic encapsulation layer and the second inorganic encapsulation layer meet each other at an upper surface of the first dam portion; and 
a second dam portion located outside the first dam portion, 
wherein the second dam portion is between the first dam portion and the touch contact line. 
However, Lee teaches the display apparatus of claim 17, further comprising: 
a first dam portion (fig. 3; 180) disposed under an end portion of the organic encapsulation layer (fig. 3; 144) of the thin-film encapsulation layer, (fig. 3; 140)

a second dam portion (fig. 3; 190) located outside the first dam portion, (fig. 3; 180)
wherein the second dam portion (fig. 3; 190) is between the first dam portion (fig. 3; 180) and the touch contact line. (fig. 3; 170)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Lee for improving touch sensitivity. (par. [0045])
Re-claim 19, Jiang and Gwon in view of Lee teaches all the limitations of claim 18, Lee teaches wherein end portions of the first inorganic encapsulation layer (fig. 3; 142) and the second inorganic encapsulation layer (fig. 3; 146) are located between the first dam portion (fig. 3; 180) and the touch contact line. (fig. 3; 170)
Re-claim 20, Jiang and Gwon in view of Lee teaches all the limitations of claim 18, Lee teaches wherein end portions of the first inorganic encapsulation layer (fig. 3; 142) and the second inorganic encapsulation layer (fig. 3; 146) are located between the second dam portion (fig. 3; 190) and the touch contact line. (fig. 3; 170)
Allowable Subject Matter
s 6 - 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929.  The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                  
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        8/13/21